Citation Nr: 0802038	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2007, the veteran and his daughter testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
A transcript of that proceeding is of record.


REMAND

The veteran contends that service connection is warranted for 
a bilateral eye disability because it is related to an in-
service illness.  Specifically, he testified that while 
stationed in Tripoli, Libya, in 1950 he was hospitalized with 
a fever for two or three days.  He was told that he had 
contracted a virus, but no further diagnosis was rendered.  
His symptoms resolved, and he remained in good health until 
1970, when he began experiencing eye problems.  At that time 
he sought treatment from a private eye specialist, who 
informed him that he had a bilateral eye disability that had 
been caused by a dormant virus.  

The RO attempted to verify the veteran's account of his in-
service illness but learned that his service medical records 
were destroyed in a fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in July 1973.  The RO 
also requested copies of the veteran's treatment records from 
the office of his private eye specialist.  The office 
verified that the veteran had been treated there but reported 
that his treatment records had been destroyed.  Despite the 
lack of supporting medical records, the Board has found the 
veteran's testimony to be credible and has no reason to doubt 
his contentions.  

VA outpatient treatment records dated in 2001 and 2002 
reflect that the veteran has been diagnosed with ocular 
histoplasmosis syndrome.  The veteran testified at the August 
2007 hearing that he believes that the virus he contracted in 
1950 was histoplasmosis, and his representative argued that 
the symptoms the veteran described mirror the symptoms that 
are associated with histoplasmosis.  In light of the 
veteran's diagnosis and his credible testimony, the Board 
finds that he should be afforded a VA examination and that a 
medical opinion should be obtained concerning the etiology of 
his bilateral eye disability.  

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by an ophthalmologist 
to determine the nature and etiology of 
his bilateral eye disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated tests and studies should be 
performed.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's bilateral 
eye disability is etiologically related 
to service.  The examiner should assume 
for the purpose of making this 
determination that the veteran was 
hospitalized in 1950 for treatment of a 
virus which caused fever.  The rationale 
for all opinions expressed should be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

